Appeals by defendant from (1) a judgment of the County Court, Suffolk County, rendered December 20, 1976, upon resentence, convicting him of four counts of sodomy in the third degree and one count of rape in the third degree, upon a jury verdict, and sentencing him to consecutive terms of zero to four years’ imprisonment on each count, and (2) (by permission) an order of the same court, dated January 23, 1979, which, after a hearing, denied his motion to vacate the judgment. Order affirmed. Judgment modified, as a matter of discretion in the interest of justice, by deleting the provision that the sentences imposed upon the sodomy convictions are to be served consecutively and substituting therefor a provision that the sodomy sentences shall be served concurrently with each other and consecutively to the sentence imposed upon the rape conviction. As so modified, judgment affirmed. The sentences imposed were excessive to the extent indicated. We have considered the other points raised by the defendant and have found them to be without merit. Lazer, J. P., Gibbons, Gulotta and Margett, JJ., concur.